PER CURIAM.
In this direct criminal appeal, appellant’s appointed counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Although afforded an opportunity to file a brief in proper person, appellant has elected not to do so. Having carefully reviewed the entire record, we agree that no reversible error occurred. Accordingly, we affirm appellant’s convictions and sentences. However, we remand with directions that the $2.00 cost imposed for Criminal Justice Education by Municipalities and Counties be stricken, because this was a discretionary cost pursuant to section 943.25(13), Florida Statutes (1993), and could not be imposed without affording appellant notice and an opportunity to be heard. E.g., Brooks v. State, 676 So.2d 48 (Fla. 1st DCA 1996).
AFFIRMED and REMANDED, with directions.
MINER, WEBSTER and MICKLE, JJ., concur.